—Order of the Appellate Term of the Supreme Court, First Department (Parness, J. P., and Friedman, J.; McCooe, J., dissenting in part), entered June 13, 1997 (174 Mise 2d 312) which, in an action to recover damages for a noise nuisance, reversed a judgment of the New York City Civil Court Bronx County (Lucindo Suarez, J.), entered October 20, 1995 (168 Mise 2d 446), after nonjury trial, in favor of plaintiffs, and directed a new trial, unanimously reversed, on the law and the facts, without costs, and the judgment reinstated to the extent that plaintiffs are awarded $15,000 compensatory damages.
We disagree with Appellate Term that prejudicial error warranting a new trial was committed by Civil Court’s reliance on plaintiffs’ journal of noise levels in concluding that defendants’ playing of loud rock music constituted a private nuisance and violated the New York City Noise Control Code. The plaintiffs’ journal and the decibel readings contained therein were admitted into evidence without any objection by defendants. Consequently, any error regarding this evidence was not preserved for appellate review.
The Civil Court’s award of $25,000 compensatory damages was, however, unauthorized (CCA 202), and upon review of the record, we find compensatory damages of $15,000 to be an appropriate award. Further, we do not find an award of punitive damages to be warranted in this case. Concur — Lerner, P. J., Sullivan, Rosenberger, Ellerin and Rubin, JJ. [See, 174 Misc 2d 312.]